

REGAL BELOIT CORPORATION


TARGET (SUPPLEMENTAL) RETIREMENT PLAN


As Amended and Restated Effective November 1, 2010




 
I.
PURPOSE

 
II.
DEFINITIONS

 
III.
ELIGIBILITY; PARTICIPATION

 
IV.
BENEFITS

 
V.
CLAIM FOR BENEFITS PROCEDURE

 
VI.
ADMINISTRATION

 
VII.
AMENDMENT AND TERMINATION

 
VIII.
MISCELLANEOUS




 
 

--------------------------------------------------------------------------------

 

REGAL BELOIT CORPORATION


TARGET (SUPPLEMENTAL) RETIREMENT PLAN


 
I. PURPOSE
 
Regal Beloit Corporation desires to provide Plan Participants with a retirement
benefit which is adequate and competitive, when compared to peer company
employers.  The Plan is intended to provide a mechanism to provide supplemental
retirement benefits to existing and newly hired employees of the Company who
become eligible to participate, and to supplement retirement benefits payable
from the Company’s qualified retirement plan(s) to executives who are hired
mid-career.  By providing such benefits, the Company will remain able to attract
and retain exceptional senior management personnel, and provide for orderly
management succession.
 
 
II. DEFINITIONS
 
2.01 “Actuarial Equivalent” means a form of benefit differing in time, period,
or manner of payment, but having the same value as the form of benefit payment
expected to be paid to a Participant over his or her remaining lifetime,
commencing on the first day of the month coincident with or next following his
or her Normal Retirement Date.  An Actuarial Equivalent determined hereunder
shall be based on the mortality table, assumed rate of interest, and other
factors utilized by the Pension Benefit Guaranty Corporation (PBGC), and in
effect at the time a benefit payment amount is determined.  PBGC factors to be
utilized in determining the value of a benefit will be those factors used by the
PBGC to value annuities for a single employer, trusteed plan terminating as of
the first day of the month that includes the date in which the Participant
attains (or would have attained) his or her Normal Retirement Date.
 
2.02 “Administrative Committee” and “Committee” mean the Committee appointed
pursuant to Article VI to administer the Plan.
 
2.03 “Affiliate” means each entity that is required to be aggregated with the
Company pursuant to Code Section 414(b) or (c); provided that for purposes of
determining if a Participant has incurred a Separation from Service, the phrase
“at least 50 percent” shall be used in place of the phrase “at least 80 percent”
each place it appears therein or in the regulations thereunder.
 
2.04 “Agreement” means the Regal Beloit Corporation Target (Supplemental)
Retirement Plan Agreement between a Participant and the Company, whereby a
Participant agrees to the terms and provisions of the Plan, and the Company
agrees to pay benefits in accordance with the Plan.  An Agreement shall be
executed by and between the Company when a Participant first becomes eligible to
participate in the Plan.
 
2.05 “Change of Control” means that a “Change in Control of the Company” has
been deemed to occur pursuant to a Change in Control Agreement in effect between
the Company and its Chief Executive Officer.  If the Company is not a party to
such a Change in Control Agreement, “Change of Control” means the purchase or
other acquisition by any person, entity or group of persons, within the meaning
of Sections 13(d) or 14(d) of the Securities Exchange Act of 1934 or any
comparable successor provision, or a beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act) of 30% or more of either the outstanding
shares of common stock or the combined voting power of Company’s then
outstanding voting securities entitled to vote generally, or the approval by the
stockholders of Company of a reorganization, merger, or consolidation, in each
case, with respect to which persons who were stockholders of the Company
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than 50% of the combined voting power entitled
to vote generally in the election of directors of the reorganized, merged or
consolidated Company’s then outstanding securities, or a liquidation or
dissolution of Company or of disposition by the sale of all or substantially all
of the Company’s assets.
 
 
1

--------------------------------------------------------------------------------

 
2.06 “Company” means Regal Beloit Corporation, a Wisconsin Corporation, its
successors and assigns, and any Affiliate which grants participation hereunder
to an employee with the Company’s consent.  References to “Company” in the Plan
refer to the Company or, if appropriate, the participating Affiliate of the
Company which employs the Participant.
 
2.07 “Early Retirement Date” and “Early Retirement” mean the date of Termination
of Service of a Participant for reasons other than death before age sixty-five
(65), but at or after age fifty-eight (58) with ten (10) Years of Service
(fifteen (15) Years of Service for a Participant who terminated prior to
November 1, 2010), or a Separation from Service under circumstances which the
Company, in its sole discretion and prior to the first day of the seventh (7th)
month following the month in which the Separation from Service occurs, elects to
treat as an Early Retirement under the Plan.
 
2.08 “ERISA Funded” means that the Plan is prevented from meeting the “unfunded”
criterion of the exceptions to the application of Parts 2 through 4 of Subtitle
B of Title I of the Employee Retirement Income Security Act of 1974, as amended
(ERISA).
 
2.09 “Final Average Compensation” means the average result produced by dividing
the total Salary of a Participant during the sixty (60) consecutive month period
immediately preceding the earlier of his or her Termination of Service with the
Company or Separation from Service, by the lesser of:
 
(a) sixty (60), or
 
(b) the actual number of months of the Participant’s service with the Company,
as determined pursuant to the Participant’s Agreement to participate in the
Plan.
 
2.10 “IRC” means the Internal Revenue Code of 1986, as amended.
 
2.11 “Normal Retirement Date” and “Normal Retirement” mean the date of
Separation from Service of the Participant coincident with or following the date
he or she attains age sixty-five (65).
 
 
2

--------------------------------------------------------------------------------

 
2.12 “Other Retirement Plans”, “Other Retirement Plans’ Benefit” mean the
aggregate of the retirement benefit which is attributable to the Hypothetical
Investment Account, or its Actuarial Equivalent, to which a Participant would be
entitled if monthly payments were made to him in the form of a single life
annuity commencing on the first day of the month immediately following the
Participant’s Normal Retirement Date.  For purposes of the Plan, the
“Hypothetical Investment Account” shall consist of an amount equal to the
hypothetical value of the Participant’s Profit Sharing Plan Account, as
hereinafter described.  A Participant’s Hypothetical Account shall consist of
the beginning balance of Participant’s Profit Sharing Plan Account as of the
Profit Sharing Plan’s most recent valuation date immediately preceding the
Participant’s date of eligibility for participation in this Plan, as specified
in the Participant’s Agreement.  The beginning balance of each Participant’s
Hypothetical Investment Account shall be increased by Hypothetical Company
Contributions, if any, and by Hypothetical Investment Earnings.  “Hypothetical
Company Contributions” shall be calculated and determined assuming an annual
increase in Salary of one percentage point higher than the cost-of-living
adjustments applied under IRC Section 415(b)(1)(A), and Company contributions
determined as follows:  (a) For periods prior to the date the Regal Beloit
Corporation Profit Sharing Plan was merged with the predecessor plan to form the
Regal Beloit 401(k) Plan, a four percent (4%) Profit Sharing Plan contribution;
(b) For periods on and after the date the Regal Beloit Corporation Profit
Sharing Plan was merged with the predecessor plan to form the Regal Beloit
401(k) Plan and ending December 31, 2008, a Company matching contribution equal
to 1.5% of a Participant’s Salary plus a Company base contribution of 2% of a
Participant’s Salary; and (c) For periods beginning January 1, 2009 and later, a
Company matching contribution equal to 3.5% of a Participant’s Salary plus, if
the Participant is eligible for a Company base contribution under the Regal
Beloit 401(k) plan, a Company base contribution of 2% or 1% of the Participant’s
Salary (as specified for the Participant under the Regal Beloit 401(k) Plan);
provided, however, that the hypothetical base contribution shall not be credited
unless the Participant is employed on the last day of the Plan Year; and (c) Any
other Company contributions to a qualified retirement plan in which the employee
has been a Participant if specified in the Participant’s
Agreement.  “Hypothetical Investment Earnings” shall be calculated and
determined assuming investment earnings equal to the most recent 12-month
average yield on corporate bonds.  Hypothetical Company Contributions and
Hypothetical Investment Earnings shall be credited to a Participant’s
Hypothetical Investment Account at the same time and in the same manner as
prescribed by the Profit Sharing Plan.  For purposes of this Section, the
“average yield on corporate bonds” means the composite average yield for the
preceding calendar year of industrial and public utility bonds, rated Aaa
through Baa, as determined from “Moody’s Bond Record” published monthly by
Moody’s Investor’s Service, Inc.  (or any successor thereto), or, if such yield
is no longer available, a substantially similar average selected by the
Administrative Committee.
 
2.13 “Participant” means an employee of the Company who is designated to be
eligible pursuant to Section 3.01 hereof and who signs and delivers an Agreement
to the Company.
 
2.14 “Plan” means the Regal Beloit Corporation Target (Supplemental) Retirement
Plan, as amended from time to time.
 
2.15 “Plan Year” means the Company’s fiscal year, which, unless and until
changed, is January 1 to December 31.
 
 
3

--------------------------------------------------------------------------------

 
2.16 “Profit Sharing Plan” means either the Regal Beloit Corporation Profit
Sharing Plan, as amended from time to time, or the Regal Beloit 401(k) Plan and
its predecessor, as amended from time to time.  Unless the context requires
otherwise, definitions as used herein shall have the same meaning as in the
Profit Sharing Plan when applied to said Plan.
 
2.17 “Retirement Date” means a Participant’s Early Retirement Date or Normal
Retirement Date.
 
2.18 “Salary” for purposes of the Plan shall be the total of the Participant’s
base yearly salary paid by the Company during a Plan Year, and considered
“wages” for FICA and federal income tax withholding, plus the amount of any
target Company bonus opportunity for the Plan Year (whether or not earned or
paid for such Plan Year) and any amounts deferred by the Participant under an
unfunded, nonqualified plan maintained by the Company.  Notwithstanding the
foregoing, with respect to Participants who retired prior to January 1, 2008,
the actual Company bonus earned for the Plan Year (even if not paid in such Plan
Year) in lieu of the target bonus opportunity was used to determined
Salary.  For purposes of this Section, Salary amounts considered shall exclude
reimbursements or other expense allowances (whether or not includable in gross
income, and including but not limited to car allowances), (cash or non-cash)
fringe benefits (including but not limited to contest prizes), moving expenses,
welfare benefits (including but not limited to imputed income on life insurance
coverage, unused and/or accrued vacation pay and severance pay), and any
distribution of stock (excluding proceeds from any stock options, stock
appreciation rights, or any other stock or equity based management incentive
plan.  Salary amounts considered shall include (a) any amounts by which the
Participant’s Salary is reduced by a salary reduction or similar arrangement
under any qualified plan described in IRC Section 401(a) or any cafeteria plan
(as described in IRC Section 125) maintained by the Company, and (b) any amounts
by which the Participant’s Salary is reduced by a voluntary waiver by such
Participant, even though such amounts are not paid and are not considered wages
for FICA and federal income tax withholding purposes..
 
2.19 “Separation from Service” means a Participant’s termination of employment
from the Company and all Affiliates within the meaning of Code Section 409A,
including the following rules:
 
(a) If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six (6)
months of the leave of absence, or if longer, for so long as the Participant’s
right to reemployment is provided either by statute or by contract; provided
that if the leave of absence is due to the Participant’s medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of six months or more, and such
impairment causes the Participant to be unable to perform the duties of his
position with the Company or an Affiliate or a substantially similar position of
employment, then the leave period may be extended for up to a total of 29
months.
 
(b) A Participant shall be presumed to incur a Separation from Service when the
level of bona fide services provided by the Participant to the Company and its
Affiliates permanently decreases to a level of twenty percent (20%) or less of
the level of services rendered by such individual, on average, during the
immediately preceding 36 months.
 
(c) A Participant shall be presumed to not incur a Separation from Service when
the level of bona fide services provided by the Participant to the Company and
its Affiliates continues at a rate that is at least fifty percent (50%) of the
level of services rendered by such individual, on average, during the
immediately preceding 36 months.
 
 
4

--------------------------------------------------------------------------------

 
2.20 “Social Security Retirement Benefit” means the monthly amount of the
primary Social Security benefit payable, or projected to be payable, to a
Participant (regardless of whether such Social Security benefit is or has been
applied for) at his or her Normal Retirement Date.  The Social Security
Retirement Benefit shall include a benefit payable to the Participant under any
other similar retirement program sponsored by the United States government to
which the Company contributed (at least in part) or which the Company funded (in
whole or in part) by tax or similar levy.
 
2.21 “Surviving Spouse” means the spouse of a Participant on his or her
Retirement Date, who is entitled to receive payments under Section 4.04 hereof,
and who survives the Participant to receive any Surviving Spouse’s benefit
payable under the Plan.  For purposes of the Plan, a “Spouse” is a Participant’s
husband or wife under a legal union recognized by applicable state or federal
law.
 
2.22 “Target (Supplemental) Retirement Plan Trust” and “Trust” mean any
irrevocable grantor trust or trusts established by the Company with an
independent trustee for the benefit of persons entitled to receive payments
hereunder.
 
2.23 “Tax Funded” means that the interest of a Participant in the Plan will be
includable in the gross income of the Participant for federal income tax
purposes before actual receipt of Plan benefits by the Participant as a result
of the failure of the Plan to comply with Code Section 409A with respect to the
Participant.
 
2.24 “Termination for Cause” means a termination of service of the Participant
resulting from the Participant’s fraud, misappropriation, embezzlement, or theft
of Company property, conviction of a felony, or violation of restrictive
covenants contained in any employment agreement between him and the Company, or
a willful and repeated violation of published standards of conduct of the
Company, the determination of which shall be made solely by the Company.
 
2.25 “Termination of Service” means the cessation of Participant’s employment
with the Company for any reason whatsoever, whether voluntarily or
involuntarily, including by reason of retirement, death, or disability;
provided, however, that a Participant who is entitled to long-term disability
benefits under a long-term disability plan sponsored by the Company shall not be
deemed to have incurred a Termination of Service until the earlier of the first
anniversary of the date the Participant became entitled to long-term disability
benefits, or the date the Participant no longer qualifies for long-term
disability benefits, including loss of qualification due to death.
 
2.26 “Years of Service” means years of service credited to a Participant based
on the period beginning with the Participant’s employment commencement date, as
specified in the Participant’s Agreement, and ending on the date the Participant
incurs a Termination of Service.  Nonsuccessive periods of service of less than
whole year periods of service shall be aggregated, with 12 months of service or
365 days of service equaling a whole year of service.  In its sole discretion,
the Committee may award additional Years of Service to a Participant at any time
prior to his or her Retirement Date as specified in the Participant’s Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
III. ELIGIBILITY; PARTICIPATION
 
3.01 Eligibility.  Participation in the Plan shall be limited to employees of
the Company who meet all of the following conditions:
 
(a) each employee must be a corporate officer or other key employee of the
Company who is designated as eligible to participate in the Plan by the
Administrative Committee.  The determination of which corporate officers and
other key employees shall be designated eligible shall be made solely by the
Committee;
 
(b) each employee designated eligible to participate must file an Agreement with
the Company in order to become a Participant in the Plan.
 
An employee who meets all of the requirements of this Section shall become a
Participant in the Plan.  Except as otherwise provided in Section 3.02, once an
employee becomes a Participant in the Plan, he or she shall remain a Participant
until his or her Separation from Service, and thereafter until all benefit
payments, if any, to the Participant (or his or her Surviving Spouse) have been
made.
 
3.02 Continuing Eligibility.  If for any reason, a Participant’s Salary has been
reduced, or if he or she has had a material reduction in job responsibility, job
description, or job duties, his or her participation in the Plan may be
terminated as determined in the sole discretion of the Committee.  In the event
of such termination, a Participant shall be deemed to have incurred a
Termination of Service.  Unless such termination occurs on or after the date the
Participant has become eligible for Early or Normal Retirement, no benefit shall
be payable to or on behalf of the Participant under the Plan upon the
Participant’s actual Retirement Date.
 
3.03 Reemployment.  Any Participant who incurs a Termination of Service shall
not be eligible to participate in the Plan on reemployment, unless the Committee
so determines.  In such event, the Committee shall specify the effective date of
the Participant’s renewed eligibility, and the conditions of his or her
participation, including any adjustments in Years of Service, accrued benefit
earned on the date of his or her reparticipation, if any, and other factors to
reflect his or her break in continued participation.  The Committee shall notify
each reemployed Participant of his or her eligibility, of the effective date,
and the conditions of participation.
 
 
 
6

--------------------------------------------------------------------------------

 
IV. BENEFITS
 
4.01 Retirement Benefit.  A Participant whose Termination of Service occurs on
his or her Normal Retirement Date or Early Retirement Date shall be eligible for
a retirement benefit, payable in monthly installments as provided in Section
4.03.  The monthly benefit payable shall equal:
 
(a) 2.0% of the Participant’s Final Average Compensation, multiplied by his or
her Years of Service (up to a maximum of 30) determined as of the Participant’s
Retirement Date, less
 
(b) The Participant’s Social Security Retirement Benefit, less
 
(c) With respect to a Participant whose Normal Retirement Date or Early
Retirement Date occurred prior to November 1, 2010, the Participant’s Other
Retirement Plans’ benefit.
 
4.02 Benefit Commencement.  If a Participant is entitled to a Retirement Benefit
under Section 4.01, payment of his or her Retirement Benefit shall commence on
the first day of the seventh (7th) month immediately following his or her
Separation from Service.
 
4.03 Form of Benefit Payment.  An aggregate number of no more than one hundred
and eighty (180) monthly benefit payments shall be payable under the Plan.  The
first six months of benefit payments shall be accumulated and paid in a lump sum
on the first day of the seventh (7th) month following the Participant’s Normal
Retirement Date.  Monthly benefits shall continue on the first day of each month
thereafter, until the first of the following dates:
 
(a) the last payment date immediately preceding the death of the Participant who
dies without a Surviving Spouse;
 
(b) the last payment date immediately preceding the death of the Surviving
Spouse of the Participant; or
 
(c) the date the one hundred and eightieth (180th) payment has been made to the
Participant and/or his or her Surviving Spouse.
 
4.04 Surviving Spouse Benefit.  The Company shall pay the Surviving Spouse of a
Participant:
 
(a) Death During Employment.  In the event a Participant dies while employed by
the Company, but on or after the Participant has become eligible for Early or
Normal Retirement, a Surviving Spouse benefit equal to one hundred percent
(100%) if the Participant’s retirement benefit shall be payable as provided in
this subsection.  The monthly amount of the Surviving Spouse’s benefit payable
shall be calculated and determined as if the Participant had retired on the date
of his or her death.  Payment of the Surviving Spouse benefit shall commence on
the first day of the month immediately following the date of the Participant’s
death, and shall be payable until the one hundred and eightieth (180th) monthly
installment has been paid, or until the last payment immediately preceding the
Surviving Spouse’s date of death, whichever occurs first.  No Surviving Spouse
benefit shall be paid to a Participant who dies while employed by the Company
but prior to becoming eligible for Early or Normal Retirement.
 
 
7

--------------------------------------------------------------------------------

 
(b) Death After Retirement Date.  In the event a Participant dies on or after
his or her Retirement Date, a Surviving Spouse benefit shall be payable as
provided in this subsection.  One hundred percent (100%) of the monthly amount
of any of the one hundred and eighty (180) installments payable under the Plan
remaining unpaid to the Participant on the date of his or her death, if any,
shall be payable to the Participant’s Surviving Spouse.  Payment to the
Surviving Spouse benefit shall commence on the first day of the month
immediately following the date of the Participant’s death, and shall continue
monthly until the one hundred and eightieth (180th) monthly installment has been
paid including installments paid prior to the Participant’s death, or until the
last payment immediately preceding the Surviving Spouse’s date of death,
whichever occurs first.  No benefits shall be paid upon the death of a
Participant who has no Surviving Spouse.
 
4.05 Vesting.  Except in the event of a Termination for Cause, and except as
otherwise provided in Section 3.02, each Participant who is eligible for an
Early or Normal Retirement Benefit (whether or not the Participant has retired),
shall be one hundred percent (100%) vested in an Early or Normal Retirement
Benefit, determined under Section 4.01 hereof, based on Years of Service, Final
Average Compensation, and, if applicable, benefits payable from Other Retirement
Plans as of any appropriate date after the Participant has become eligible for
an Early or Normal Retirement Benefit.  A Participant shall not be deemed vested
in any benefits from the Plan for any reason prior to becoming eligible for
Early or Normal Retirement.
 
4.06 Termination for Cause.  If a Participant’s Termination of Service occurs as
a result of a Termination for Cause, no benefit shall be payable under the
Plan.  Upon Termination for Cause, the provisions of Section 4.05 shall not
apply, and the Participant shall immediately cease to be eligible for any
benefit otherwise payable under Section 4.01 of the Plan.
 
4.07 Withholding; Employment Taxes.  To the extent required by the law in effect
at the time payments are made, the Company shall withhold any taxes required to
be withheld by the federal, or any state or local, government. If  prior to the
date of distribution of any amount hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due, then the Administrative Committee may
authorize a payment from the Participant’s accrued benefit equal to the amount
needed to pay the Participant’s portion of such tax, as well as withholding
taxes resulting therefrom (including the additional taxes attributable to the
pyramiding of such distributions and taxes), and the amount of the month
retirement benefit described in Section 4.01 shall be reduced accordingly.
 
4.08 Facility of Payment.  Any benefit payable hereunder to any person under a
legal disability, or to any person who, in the judgment of the Administrative
Committee, is unable to properly administer his or her financial affairs, may be
paid to the legal representative of such person, or may be applied for the
benefit of such person in a manner which the Committee may select.
 
 
 
8

--------------------------------------------------------------------------------

 
V. CLAIM FOR BENEFITS PROCEDURE
 
5.01 Claim for Benefits.  Any claim for benefits under the Plan shall be made in
writing to the Committee no later than 90 days following the date the payment
that is in dispute should have been made.  If such claim for benefits is wholly
or partially denied by the Committee, the Committee shall, within a reasonable
period of time, but not later than ninety (90) days after receipt of the claim,
notify the claimant of the denial of the claim.  Such notice of denial shall be
in writing and shall contain:
 
(a) the specific reason or reasons for the denial of the claim;
 
(b) a reference to the relevant Plan provisions upon which the denial is based;
 
(c) a description of any additional material or information necessary for the
claimant to perfect the claim, together with an explanation of why such material
or information is necessary; and
 
(d) an explanation of the Plan’s claim review procedure, including the
claimant’s right to bring a suit for benefits under ERISA Section 502 if the
claimant’s appeal is denied.
 
5.02 Request for Review of a Denial of a Claim for Benefits.  Upon receipt by
the claimant of written notice of denial of the claim, the claimant may within
sixty (60) days file a written request to the Committee, requesting a review of
the denial of the claim, which review shall include a hearing if deemed
necessary by the Committee; provided that to avoid penalties under Code Section
409A, the claimant’s appeal must be filed no later than 180 days after the
latest date the payment that is in dispute could have been timely paid pursuant
to Code Section 409A.  In connection with the claimant’s appeal of the denial of
his or her claim, he or she may review relevant documents and may submit issues
and comments in writing.
 
5.03 Decision Upon Review of Denial of Claim for Benefits.  The Committee shall
render a decision on the claim review promptly, but no more than sixty (60) days
after the receipt of the claimant’s request for review, unless special
circumstances (such as the need to hold a hearing) require an extension of time,
in which case the sixty (60) day period shall be extended to one hundred-twenty
(120) days.  Such decision shall:
 
(a) include specific reasons for the decision;
 
(b) be written in a manner calculated to be understood by the claimant;
 
(c) contain specific references to the relevant Plan provisions upon which the
decision is based; and
 
(d) contain notification to the claimant of his or her right to bring suit for
benefits under ERISA Section 502.
 
The decision of the Committee shall be final and binding in all respects on both
the Company and the claimant.  Legal action against the Plan may not be
commenced more than 180 days after the Committee notifies the claimant of the
determination upon review, or if the Committee fails to timely notify the
claimant pursuant to the provisions of the Plan, 180 days after the latest date
the Committee could have timely notified the claimant.
 
 
 
9

--------------------------------------------------------------------------------

 
VI. ADMINISTRATION
 
6.01 Plan Administrative Committee.  The Plan shall be administered by the
Compensation Committee of the Board of Directors of the Company, which shall be
the Administrative Committee of the Plan.  The Administrative Committee may
assign duties to an officer or other employees of the Company, and delegate such
duties as it sees fit.  No member of the Committee shall vote or act on matters
relating solely to himself or herself, or his or her Plan benefits.
 
6.02 General Rights, Powers and Duties of Administrative Committee.  The
Administrative Committee shall be responsible for the management, operation and
administration of the Plan in its discretion.  In addition to any powers,
rights, and duties set forth elsewhere in the Plan, it shall have the following
discretionary powers and duties to:
 
(a) adopt such rules and regulations consistent with the provisions of the Plan
as it deems necessary for the proper and efficient administration of the Plan;
 
(b) administer the Plan in accordance with its terms and any rules and
regulations it establishes;
 
(c) maintain records concerning the Plan sufficient to prepare reports, returns,
and other information required by the Plan or by law;
 
(d) construe and interpret the Plan, and to resolve all questions arising under
the Plan;
 
(e) direct the Company to pay benefits under the Plan, and to give such other
directions and instructions as may be necessary for the proper administration of
the Plan;
 
(f) employ or retain agents, attorneys, actuaries, accountants or other persons
who may also be employed by or represent the Company; and
 
(g) be responsible for the preparation, filing, and disclosure on behalf of the
Plan of such documents and reports as are required by any applicable federal or
state law.
 
6.03 Information to be Furnished to Administrative Committee.  The records of
the Company shall be determinative of each Participant’s period of employment,
Retirement Date, Termination of Service and the reason therefor, disability,
leave of absence, Years of Service, personal data, and Final Average
Compensation.  Participants and their Surviving Spouse shall furnish to the
Committee such evidence, data or information, and execute such documents as the
Committee requests.
 
6.04 Responsibility.  No member of the Committee shall be liable to any person
for any action taken or omitted in connection with the administration of this
Plan unless attributable to his or her own fraud or willful misconduct; nor
shall the Company be liable to any person for any such action unless
attributable to fraud or willful misconduct on the part of a director, officer
or employee of the Company.  Further, the Company shall hold harmless and defend
and indemnify any individual in the employment of the Company and any Director
of the Company against any claim, action, or liability asserted against him in
connection with any action or failure to act regarding the Plan, except as and
to the extent such liability may be based upon the individual’s own willful
misconduct or fraud.  This indemnification shall not duplicate, but may
supplement, any coverage available under any applicable insurance
coverage.  This indemnification provided hereunder shall continue as to a person
who has ceased serving on the Committee or as an officer, employee, or director
of the Company, and such person’s rights shall inure to the benefit of his or
her heirs and representatives.
 
 
 
10

--------------------------------------------------------------------------------

 
VII. AMENDMENT AND TERMINATION
 
7.01 Amendment.  The Plan may be amended in whole or in part by the Company at
any time; provided, however, that the Committee may amend the Plan if the
amendments are (a) within the scope of the law, (b) will not have a material
financial effect on the Company, and (c) are either immaterial changes in the
provisions of the Plan or technical changes required by applicable law.  Notice
of any material amendment shall be given in writing to the Administrative
Committee or the Company, as appropriate, and to each Participant and each
Surviving Spouse of a deceased Participant.  No amendment shall retroactively
decrease a Participant’s vested accrued benefit determined as of the amendment
date pursuant to Section 4.05.
 
7.02 Company’s Right to Terminate.  The Company reserves the sole right to
terminate the Plan at any time.  Termination of the Plan shall not decrease a
Participant’s vested benefit determined as of the termination date pursuant to
Section 4.05.  Upon termination of the Plan, the Company may provide that the
single sum Actuarial Equivalent present value of the Participants’ vested
accrued benefits, determined as of the termination date, be paid in a single
lump sum to the extent permitted by and in accordance with Code Section 409A.
 
7.03 Special Termination.  Any other provision of the Plan to the contrary
notwithstanding, the Plan shall terminate if the Plan is held to be ERISA Funded
or Tax Funded by a federal court, and appeals from that holding are no longer
timely or have been exhausted.  The Company may terminate the Plan if it
determines, based on a legal opinion which is satisfactory to the Company, that
either judicial authority or the opinion of the U.S. Department of Labor,
Treasury, Department or Internal Revenue Service (as expressed in proposed or
final regulations, advisory opinions or rulings, or similar administrative
announcements) creates a significant risk that the Plan will be held to be ERISA
Funded or Tax Funded, and failure to so terminate the Plan could subject the
Company or the Participants to material penalties or the inclusion of Plan
benefits in taxable income prior to actual receipt of Plan benefits.  Upon any
such termination, the Company may:
 
(a) transfer the rights and obligations of the Participants and the Company to a
new plan established by the Company, which is not deemed to be ERISA Funded or
Tax Funded, but which is similar in all other respect to this Plan, if the
Company determines that it is possible to establish such a Plan;
 
(b) if the Company, in its sole discretion, determines that it is not possible
to establish the Plan in (a) above, the Company shall pay to each Participant a
lump sum benefit equal to the Economic Equivalent of his or her vested benefit
determined pursuant to Section 4.05 if and to the extent such a lump sum payment
is permitted by Code Section 409A; or
 
(c) pay a lump sum benefit equal to the Actuarial Equivalent of a Participant’s
vested benefit determined pursuant to Section 4.05 to the extent that a federal
court has held that the interest of the Participant in the Plan is includable in
the gross income of the Participant for federal income tax purposes prior to
actual payment of Plan benefits as a result of the Plan’s failure to comply with
Code Section 409A with respect to such Participant.  The Actuarial Equivalent of
any remaining vested accrued benefit shall remain as an obligation of the
Company, to be paid to the Participant as provided in the Plan.
 
 
 
11

--------------------------------------------------------------------------------

 
VIII. MISCELLANEOUS
 
8.01 Separation of Plan; No Implied Rights.  The Plan shall not operate to
increase any benefit payable to or on behalf of a Participant (or his or her
Surviving Spouse) from any other plan maintained by the Company.  Neither the
establishment of the Plan nor any amendment thereof shall be construed as giving
any Participant, Surviving Spouse, or any other person any legal or equitable
right unless such right shall be specifically provided for in the Plan or
conferred by specific action of the Company in accordance with the terms and
provisions of the Plan.  Except as expressly provided in the Plan, the Company
shall not be required or be liable to make any payment under the Plan.
 
8.02 No Right to Company Assets.  Neither the Participant nor any other person
shall acquire by reason of the Plan any right in or title to any assets, funds
or property of the Company whatsoever, including, without limiting the
generality of the foregoing, any specific funds, assets or other property which
the Company, in its sole discretion, may set aside in anticipation of  a
liability hereunder.  Any benefits which become payable hereunder shall be paid
from the general assets of the Company or the Trust.  The Participant shall have
only a contractual right to the amounts, if any, payable hereunder, unsecured by
any asset of the Company.  Nothing contained in the Plan constitutes a guarantee
by the Company that the assets of the Company shall be sufficient to pay any
benefits to any person.
 
8.03 No Employment Rights.  Nothing herein shall constitute a contract of
employment or of continuing service or in any manner obligate the Company to
continue the services of the Participant, or obligate the Participant to
continue in the service of the Company, or as a limitation of the right of the
Company to discharge any of its employees, with or without cause.  Nothing
herein shall be construed as fixing or regulating the compensation or other
remuneration payable to the Participant.
 
8.04 Offset.  If, at the time payments or installments of payments are to be
made hereunder, the Participant or the Surviving Spouse or both are indebted or
obligated to the Company, then the payments remaining to be made to the
Participant or the Surviving Spouse or both may, at the discretion of the
Company, be reduced by the amount of such indebtedness or obligation, provided,
however, that an election by the Company not to reduce any such payment or
payments shall not constitute a waiver of its claim for such indebtedness or
obligation.
 
8.05 Protective Provisions.  In order to facilitate the payment of benefits
hereunder, each employee designated eligible shall cooperate with the Company by
furnishing any and all information requested by the Company, and taking such
other actions as may be requested by the Company.  If the employee refuses to
cooperate, he or she shall not become a Participant in the Plan and the Company
shall have no further obligation to him or her under the Plan.  In such event,
no benefit shall be payable to the Participant or his or her Surviving Spouse.
 
8.06 Non-assignability.  Neither the Participant nor any other person shall have
any voluntary or involuntary right to commute, sell, assign, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt the amounts, if any, payable hereunder, or any part thereof,
which are expressly declared to be unassignable and non-transferrable.  No part
of the amounts payable shall be, prior to actual payment, subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by the Participant or any other person, or be transferrable by
operation of law in the event of the Participant’s or any other person’s
bankruptcy or insolvency.
 
 
12

--------------------------------------------------------------------------------

 
8.07 Notice.  Any notice required or permitted to be given under the Plan shall
be sufficient if in writing and hand delivered, or sent by registered or
certified mail to the last known address of the Participant if to the
Participant, or, if given to the Company, to the principal office of the
Company, directed to the attention of the Administrative Committee.  Such notice
shall be deemed given as of the date of delivery, or, if delivery is made by
mail, as of the date shown on the postmark or the receipt for registration or
certification.
 
8.08 Governing Laws.  The Plan shall be construed and administered according to
the laws of the State of Wisconsin, without reference to conflict of law
principles thereof.  The Plan is intended to be a deferred compensation plan
that complies with Code Section 409A, and the Plan shall be construed and
interpreted in a manner that will cause any payment hereunder that is not exempt
from Code Section 409A to meet the requirements thereof such that no additional
tax will be due under Code Section 409A on such payment.
 
8.09 Target (Supplemental) Retirement Plan Trust.  (a)  The Company shall
establish a Trust or Trusts with (an) independent trustee(s), and shall comply
with the terms of the Trust(s).  The Company may transfer to the trustee(s) an
amount of cash, marketable securities, or other property acceptable to the
trustee(s) (“Trust Property”) determined by Regal Beloit Corporation, in its
sole discretion, as it deems necessary or appropriate.  Trust Property so
transferred shall be held, managed, and disbursed by the trustee(s) in
accordance with the terms of the Trust(s).  To the extent that Trust Property
shall be used to pay the Company’s obligations under the Plan, such payments
shall discharge obligations of the Company; however, the Company shall continue
to be liable for amounts not paid by the Trust(s).  Trust Property will
nevertheless be subject to claims of the Company’s creditors in the event of
bankruptcy or insolvency, and the Participant’s rights under the Plan and
Trust(s) shall at all times be subject to the provisions of Section 8.02.
 
(b) Upon a Change of Control, Company shall, as soon as possible, but in no
event longer than thirty (30) days following the Change of Control, as defined
herein, make an irrevocable contribution to the Trust in an amount that is
sufficient to pay each vested Plan Participant or their Surviving Spouses, the
vested benefits to which Plan Participants or their Surviving Spouses would be
entitled pursuant to the terms of the Plan as of the date on which the Change of
Control occurred; provided such contribution is not prohibited by Code Section
409A(b)(2) or (3).  A Participant’s or Surviving Spouse’s vested benefit shall
be determined pursuant to Section 4.05.
 
IN WITNESS WHEREOF, the undersigned has executed this Plan, as amended and
restated effective November 1, 2010 for and on behalf of the Company.
 
REGAL BELOIT CORPORATION
 


 
By:        /s/ Peter C.
Underwood                                                                
                         Its:    Secretary
 

 
13

--------------------------------------------------------------------------------

 
